[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION VACATING RULING AND ENTERING NEW RULING
On June 23, 1992, the court granted the plaintiff's motion to strike the defendant's claim for a jury trial. This ruling was entered in error and the court at this time is vacating such ruling and entering a new ruling which is to deny the motion.
The motion to strike is denied because the plaintiff, by filing an amended complaint, set up a new issue of fact which allowed a jury claim per Conn. Gen. Stat. 52-215.
William J. McGrath, Judge CT Page 8518